DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-13, 23-24, 26 & 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-13 & 23 are allowable for the same reasons as discussed in the previous office action mailed on 01/19/2022.
The amendment of independent claim 24 overcomes the previous rejections of the prior art including the reference of LeSage et al (US 20040056721 A1, record). Specially, the independent claim 24 requires a power amplifier circuit comprising a current generator connected a first voltage supply and configured to generate a first current and first current has a variation of current less than 1.5% as an operating temperature of the power amplifier circuit varies from about -55 0C to about 125 °C and a current mirror driver connected the output of the current generator and generate a second current; and a zero-gain switch includes a first transistor having an emitter connected to the output of the current generator and a collector connected to the second input of the current mirror driver; a first resistor connected between the collector and a base of the first transistor and a second resistor connected between a second voltage supply and the base of the first transistor. As such, the combination of limitations of the independent claim 24 overcomes the prior art.
Claims 26 & 29-31are allowable as being dependent on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843